PER CURIAM
Plaintiff sued defendants for declaratory relief. Defendants counter-claimed. A document entitled “Stipulations” contains an order of the court dated January 4, 1983, that states:
“1. Reino Mattila’s motions for costs and attorney’s fees against Bonnie Pfannensteil and Betty Riley are dismissed;
“2. This action for declaratory relief is dismissed as to Bonnie Pfannenstiel and Betty Riley;
“3. All counterclaims by Bonnie Pfannenstiel and/or Betty Riley against Reino Mattila are dismissed;
* * * *
“5. Each party is to bear their own costs and attorney fees.”
An order of the court dated February 18, 1983, entitled “Orders,” denied plaintiffs motion for summary judgment and dismissed plaintiffs claim for declaratory relief.
Those orders are not final judgments that terminate the claims of the parties other than defendant Hedrick. The orders do not “prevent a judgment or decree therein” with respect to those claims. See City of Portland v. Carriage Inn, 296 Or 191, 673 P2d 531 (1983). Accordingly, although plaintiff appeals from a judgment order also dated February 18, 1983, granting summary judgment in favor of defendant Hedrick and against plaintiff, that judgment is not appealable unless it complies with ORCP 67B. It does not. It lacks an express determination that there is no just reason to delay its entry and an express direction for its entry.
Appeal dismissed.